DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, drawn to a kit of parts for a plurality of wind turbine blades with a plurality of composite plies.
Group II, claim(s) 15, drawn to a method of forming a plurality of wind turbine blades or wind turbine blade portions.
Group III, claim(s) 16, drawn to a kit of parts for a plurality of wind turbine blades with multiaxial ply.
Group IV, claim(s) 17, drawn to a wind turbine park.
Group V, claim(s) 18, drawn to a plurality of wind turbine blades or a plurality of wind turbine blade
portions.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The Groups lack unity of invention because even though the inventions of these groups require the technical feature of (claim 1) “… a kit of parts for a plurality of wind turbine blades, comprising a plurality of wind turbine blades or a plurality of wind turbine blade portions each having: a plurality of composite plies, each ply having a position within the respective wind turbine blade or the respective wind turbine blade portion and a fibre orientation angle relative to a pitch axis of the respective wind turbine blade or the respective wind turbine blade portion, wherein each of the wind turbine blades or each of the wind turbine blade portions have substantially the same size and outer geometrical shape and corresponding pitch axes, and wherein at least one ply of each of the respective wind turbine blades or the respective wind turbine blade portions corresponds, which corresponding plies have the same position within the respective wind turbine blades or wind turbine blade portions and have different fibre orientation angles such that the wind turbine blades or wind turbine blade portions have different bend-to-twist couplings …; ”
(claim 15) “… a method of forming a plurality of wind turbine blades or wind turbine blade portions, comprising: providing a mould for forming a wind turbine blade or a wind turbine blade portion having a pitch axis; laying up a plurality of plies in the mould, each ply having a position within the plurality of plies and a fibre orientation angle relative to the pitch axis; forming a wind turbine blade or a wind turbine blade portion from the plies; removing the wind turbine blade or the wind turbine blade portion from the mould; laying up a plurality of further plies in the mould or a further mould for forming a wind turbine blade or a wind turbine blade portion substantially identical in shape and size to the wind turbine blade or the wind turbine blade portion, each further ply having a position within the plurality of further plies and a fibre orientation angle relative to the pitch axis; and forming a further wind turbine blade or a further wind turbine blade portion from the further plies; wherein at least one ply of each of the respective wind turbine blades or the respective wind turbine blade portions corresponds, which corresponding plies have the same position within the wind turbine blades or the wind turbine blade portions and have different fibre orientation angles such that the wind turbine blades or wind turbine blade portions have different bend-to-twist couplings …;”
(claim 16) “… a kit of parts for a plurality of wind turbine blades, comprising a plurality of wind turbine blades or a plurality of wind turbine blade portions each having: a plurality of composite plies, each ply having a position within the respective wind turbine blade or the respective wind turbine blade portion, at least one composite ply of the plurality of composite plies being a multiaxial ply having a plurality of fibres aligned in multiple axial directions, wherein each of the wind turbine blades or each of the wind turbine blade portions have substantially the same outer geometrical shape, and wherein at least one multiaxial ply of each of the respective wind turbine blades or each of the respective wind turbine blade portions corresponds, which corresponding plies have the same position within the respective wind turbine blades or the respective wind turbine blade portions and have different fibre stiffnesses in at least one corresponding axial direction such that the wind turbine blades or wind turbine blade portions have different bend-to-twist couplings …;”
(claim 17) “… a wind turbine park comprising: first and second wind turbines separated by a distance of less than 5 times a diameter of a wind turbine rotor of one of the wind turbines, preferably less than 3 times the diameter of one of the wind turbine rotors; wherein the first and second wind turbines have first and second sets of blades respectively; the first and second sets of blades have substantially the same size and outer geometrical shape; and the first and second sets of blades have different degrees of bend-to-twist coupling …;”
(claim 18) “… a plurality of wind turbine blades or a plurality of wind turbine blade portions, wherein the blades or blade portions have corresponding plies with different fibre orientation angles such that the blades or blade portions have different bend-to- twist couplings ...”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of US Patent Application Publication 2006/0133937 to DeLeonardo et al. (DeLeonardo) and US Patent Application Publication 2018/0045182 to Westergaard (Westergaard) and US Patent Application Publication 2012/0131782 to Petersen (Petersen).  
DeLeonardo discloses (in reference to claim 1) a kit of parts for a plurality of wind turbine blades (Fig. 1: 14 for instance), comprising a plurality of wind turbine blades or a plurality of wind turbine blade portions (three blades, for instance, and portions thereof) each having: a plurality of composite plies ([0005], [0024], [0029]: such as those formed of glass or carbon fibres), each ply having a position within the respective wind turbine blade or the respective wind turbine blade portion and a fibre orientation angle ([0026], [0029]: fibers inclined at 0, or between 15 and 30 degrees) relative to a pitch axis (Fig. 2: 23 for instance) of the respective wind turbine blade or the respective wind turbine blade portion (Fig. 7: 102 for instance, which is also 14 of Fig. 1), wherein each of the wind turbine blades or each of the wind turbine blade portions have substantially the same size and outer geometrical shape and corresponding pitch axes (Figs. 1 and 2: blade 14 or portions thereof), and wherein at least one ply of each of the respective wind turbine blades or the respective wind turbine blade portions corresponds, which corresponding plies have the same position within the respective wind turbine blades or wind turbine blade portions and have different fibre orientation angles ([0026], [0029]: fibers inclined at 0, or between 15 and 30 degrees for instance) such that the wind turbine blades or wind turbine blade portions have different bend-to-twist couplings ([0029]).
	DeLeonardo discloses (in reference to claim 15) a method of forming a plurality of wind turbine blades (Fig. 1: 14 for instance) or wind turbine blade portions (three blades, for instance, and portions thereof), comprising: providing a mould (as further taught by Petersen in the forming of blades: See abstract) for forming a wind turbine blade or a wind turbine blade portion having a pitch axis (Fig. 2: 23 for instance); laying up a plurality of plies in the mould (as further taught by Petersen in forming of blades: see [0002]), each ply having a position within the plurality of plies and a fibre orientation angle ([0026], [0029]: fibers inclined at 0, or between 15 and 30 degrees) relative to the pitch axis (23 for instance); forming a wind turbine blade or a wind turbine blade portion from the plies ([0005], [0024], [0029]: such as those formed of glass or carbon fibres); removing the wind turbine blade or the wind turbine blade portion from the mould (as further taught by Petersen in forming of blades: see [0017]); laying up a plurality of further plies in the mould or a further mould for forming a wind turbine blade or a wind turbine blade portion substantially identical in shape and size to the wind turbine blade or the wind turbine blade portion (as further taught by Petersen in forming of identical blades: see [0017]), each further ply having a position within the plurality of further plies and a fibre orientation angle ([0026], [0029]: fibers inclined at 0, or between 15 and 30 degrees) relative to the pitch axis (23 for instance); and forming a further wind turbine blade or a further wind turbine blade portion from the further plies (Fig.1: one of the formed blades 14 for instance); wherein at least one ply of each of the respective wind turbine blades or the respective wind turbine blade portions corresponds, which corresponding plies have the same position within the wind turbine blades or the wind turbine blade portions and have different fibre orientation angles ([0026], [0029]: fibers inclined at 0, or between 15 and 30 degrees for instance) such that the wind turbine blades or wind turbine blade portions have different bend-to-twist couplings ([0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of DeLeonardo wherein a mould is used to form identical blades, as taught by Petersen, so as to have optimal operation of the wind turbine by having blades of same aerodynamic properties (Petersen: [0002], [0003], [0017]).
	Westergaard discloses (in reference to claim 17) a wind turbine park (Fig. 9A: as seen with rows and columns of wind turbines) comprising: first and second wind turbines (row 1, column 1 and row 1, column 2 for instance) separated by a distance of less than 5 times a diameter of a wind turbine rotor of one of the wind turbines ([0064]), preferably less than 3 times the diameter of one of the wind turbine rotors ([0064]); wherein the first and second wind turbines (row 1, column 1 and row 1, column 2 for instance) have first and second sets of blades respectively (Fig. 1: set of 108 for each turbine for instance); the first and second sets of blades have substantially the same size and outer geometrical shape (as seen in figure 1); and the first and second sets of blades have different degrees of bend-to-twist coupling ([0051]: the blades in each turbine may be pitched differently and as further taught by DeLeonardo the blades of a turbine may be tailored to a desired bend-to-twist coupling: see [0029] of DeLeonardo). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Westergaard wherein the first and second sets of blades (of Westergaard) have different degrees of bend-to-twist coupling, as taught by DeLeonardo, so as to provide different pitch angles to the blades of Westergaard by using passive pitch mechanism as taught by DeLeonardo (DeLeonardo: [0029]).
	DeLeonardo discloses (in reference to claim 18) a plurality of wind turbine blades or a plurality of wind turbine blade portions (Fig. 1: 14, for instance, with three blades and portions thereof), wherein the blades or blade portions have corresponding plies ([0005], [0024], [0029]: such as those formed of glass or carbon fibres) with different fibre orientation angles ([0026], [0029]: fibers inclined at 0, or between 15 and 30 degrees for instance) such that the blades or blade portions have different bend-to- twist couplings ([0029]).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        


/David E Sosnowski/SPE, Art Unit 3745